Case 0:19-cr-60372-AHS Document 27 Entered on FLSD Docket 02/12/2020 Page 1 of 2




                              UNITE; STATESDISTRICT COURT
                              SO U THERN D ISTRICT OF FLO RD A

                               C ase N o. 19-60372-CR-S1N G11AL


  UNITED STAYESOF AMERICA
            l

  VS.



  JASON JARROD W ILLIAM S,

                D efendant.
                                                       /

                      FA CTU A L PR O FFER FO R CH AN GE O F PL EA

         Should this matter haveproceeded to frftzt the Governmentl
                                                                  ç evidence would establish
                                                           'E.
  beyondareasonabledoubtthefollowing:
            On A pril22,2019,law enforcem ent persorm elresponded to W est Park in Brow ard

  Cotm ty,Florida in response to reported narcotics activity. A s 1aw enforcem entpersonnelbegan

  toinvestigate,theyobservedJasonJarrodW illinms(hereinafterGGthedefendmlf),whowassitting
  in the ddver'sseatofa white Jeep,im m ediately exitthe Jeep and begin to walk away f'
                                                                                      rom it.

  Law erlforoem entpersonnelapproached the Jeep and observed,in plain view ,abox conttaining

  suspectmarijuana sitting in the centerconsole. They also smelled a strong odorofmarijuana
  emanatingf'
            rom thevehicle. Law enforcementpersonneltemporadly dltainedthedefendantand
  thetwofemaleoccupantsoftheJeep. Thesùspectmarijuanafieldtestedpositiveforthepresence
  ofmarijuana. Law enforcementpersonnellearnedthedefendanthadan activearrestwarrantfor
  being a felon in possession and carrying a concealed firearm . They took the defendant into

  custody w ithoutincident.
Case 0:19-cr-60372-AHS Document 27 Entered on FLSD Docket 02/12/2020 Page 2 of 2




                 A search ofthevehiclerevealed apillbottlein thedriver'sside doorpaneldontaining

  eleven (11)bagsofsuspected heNroin,one (1)bag ofsuspec'.ted cocaine,and eight(8)buspirone.
  pills. The suspected heroin and cocaine field tested positive for the presence of heroin and

  cocaine,respectively. Underthedriver'sseat,1aw enfbrcem entpersonnellocated aGlock,M odel

  17j9mm semi-automaticpistolloadedwith sixteen (16)roundsof9mm ammllnition.


                                               Respectfully subm itted,

                                               ARIANA FAJARDO ORSHAN
                                               U N ITED STA TES TTORN EY


         '.e '
             ê

  Date: Z,
         -
         /-. j . .           .                 By:                   u              A

                                                     BRU CE 0 .BR OW N
                                                     A SSISTAN TU N ITED STA TES A TTORN EY


                                                                              '
                                                                                  $
  Date: re            f      o z ,X            By:
                                                      .



                                                     D Y L E.W ILCO X
                                                     A TTORN EY FO R DEFEND AN T



  Date'
      :'-uj.?z z                               By: SON JARR OD W ILLIA M S
                                                      EFEN D AN T
